DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 8-9, 12 and 14-16 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A method for a mechanical connecting of a potting frame to a printed circuit board of an electrical/electronic module, wherein the potting frame has at least one metal contact area, and wherein the printed circuit board includes a surface area metallically corresponding to the at least one metal contact area, and wherein the potting frame serves for potting electrical/electronic components within the surface area, the method comprising: positioning the potting frame with the at least one metal contact area facing the corresponding surface area; soldering the potting frame to the printed circuit board via the at least one metal contact area and the surface area and soldering the electrical/electronic components to the printed circuit board, wherein the soldering of the potting frame and the soldering of the electrical/electronic components are done together in a same process step; and potting the electrical/electronic components within the potting frame.” as recited claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osborne et al. (2015/0380697 A1) and Tackaberry (US 9013283 B1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848